                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

AMANDA WALSTON,

               Plaintiff,

v.                                                                  No. 1:19-cv-00776-KRS-JFR


BORDER CITY TRANSPORTATION LLC,
and JESUS VILLA,

               Defendants.


                    ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court hereby sets a telephonic conference for November 19, 2019 at 3:00 p.m. to discuss the

scheduling and location of trial and other significant pre-trial hearings. The parties shall call

(888) 398-2342 and enter access code 8193818 to connect to the proceedings.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                            Page 1 of 1
